Ellison, J.
This action is on a judgment alleged to have been rendered against the defendant in the state of Pennsylvania. The petition declares upon the judgment as being valid under the statute of the state, which is pleaded. The judgment, the entries thereon and certificates thereof are filed with the petition as exhibit “A.” The trial was had without the intervention of a jury, and plaintiffs, for the purpose of sustaining the issues on their part, began by offering in evidence said exhibit “A,” which is as follows:
“EXHIBIT A.
“Among the records and proceedings enrolled in the court of common pleas in and for the county of Wayne, in the commonwealth of Pennsylvania, to number 131,- February term, 1881, is contained the following:
‘copy op continuance docket.



‘Amicable action. — Debt on note. January 14,1881, plaintiff files note drawn Nov. 27, 1880, for one thousand dollars, payable four years after date, confessing judgment for same, interest and costs and waiving inquisition and exemption. Interest payable annually.
‘Judgment, $1000.00.
‘Interest Nov. 27, 1880.
‘Dec. 24, 1884. — The death of Munson Sherwood suggested and Maria P. Sherwood and J. L. Sherwood, administrators, substituted as plaintiffs. All interest paid to Nov. 27, 1883.
‘Geo. G. Waller,
‘Pl’ffs’ Att’y.’

*53


‘COPY OF NOTE.
‘$1000.00. Equinunk, Pa., Nov. 27, 1880.
‘Four years (interest annually) after date, for value received, I promise to pay Munson Sherwood, or bearer, one thousand and y^- dollars, with interest from date, without defalcation or stay of execution; and hereby confess judgment for the above sum, interest and costs, and authorize any. prothonotary of any court of common pleas in Pennsylvania to enter judgment hereon, waiving the right of inquisition and property exemption, under the laws of this commonwealth, both in regard to property I now own or may hereafter own, and I agree that any property owned by me may be sold on any execution issued upon the judgment entered hereon.
‘ Witness my hand and seal the day and year aforesaid.
‘S. J. Miller, [seal.]’
‘endorsed.
‘No. 131, Feb’y T., 1881.
‘Munson Sherwood vs. S. J. Miller.
‘Note
‘Filed, Jan’y 14, 1881.
‘Enter judgment on the within note.
‘Waller. & Bentley,
‘Att’ys for PI’if.
*54‘To C. Menner, Proth’y, PI’if, pd. $1.25.



‘I, W. A. Gaylord, prothonotary of the court of common pleas in and for said county, do hereby certify that the foregoing is a full, true and correct copy of the whole record of the case therein stated, wherein Munson Sherwood, plaintiff, and S. J. Miller, defendant, as the same remains of record before the said court at number 131 of Feb’y term, A. D. 1881.
‘In testimony whereof, I have hereunto set my hand and affixed the seal of said court, this twenty-fourth day of December, A. D. 1884.
‘(seal) W. A. Gaylord,
‘Prothonotary.’
‘ I, Henry M. Seely, presiding judge of the Twenty-second Judicial District, composed of the counties of Wayne and Pike, do certify that W. A. Gaylord, by whom the annexed record, certificate and attestation were made and given, and who in his own proper handwriting thereunto subscribed his name and affixed the seal of the court of common pleas of said county, was at the time of so doing, and now is, prothonotary in and for said county of Wayne, in the commonwealth of Pennsylvania, duly commissioned and qualified, to all of whose acts as such full faith and credit are and ought to be given as well in courts of judicature as elsewhere, and that the said record, certificate and attestation are in due form of law, and made by the proper officer, Dec. 24, 1884.
‘H. M. Seely, Presiding Judge.’



‘I, W. A. Gaylord, prothonotary of the court of common pleas in and for the said county, do certify *55that the Honorable Henry M. Seely, by whom the foregoing attestation was made, and who has thereunto subscribed his name, was at the time of making thereof, and still is, presiding judge of the court of common pleas, orphans’ court and quarter sessions of the peace, in and for said county, duly commissioned and qualified; to all whose acts as such full faith and credit are and ought to be given, as well in courts of judicature as elsewhere.
* In testimony whereof I have hereunto set my hand and affixed the seal of said court, this twenty-fourth day of December, A. D. 1884.
‘[seal.] W. A. G-atlobd,
‘ Prothonotary’.”
Defendant objected to such evidence for the reason, among others, that it was not a judgment. The objection was sustained. Whereupon plaintiffs took a non-suit with leave to move to set it aside. After an unsuccessful motion they appeal to this court.
The paper offered in evidence purporting to be a judgment is not a judgment unless it be made so by the statute law of Pennsylvania, and as to what that law may be, we have no means of knowing, nor had the trial court, as it was not offered in evidence. Counsel, recognizing this proof as necessary to the success of his case, states that if the judgment had been admitted, the statute of Pennsylvania would h$.ve then been introduced. But this will not suffice; there was no offer of the statute and we cannot say what may or may not have been done. The point is insisted upon by the defendant and we are not at liberty to pass it by. The judgment will therefore be affirmed.
All concur.